                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                        IN THE UNITED STATES DISTRICT COURT                         March 31, 2020
                        FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk
                                  HOUSTON DIVISION

  MARVIN WILLIAMS and SHIRLEY
  WILLIAMS,

                Plaintiffs,
                                                  Case No. 4:19-cv-02337
         v.

  AVON PRODUCTS, INC., et al.,

                Defendants.


                                          ORDER

       AND NOW, to-wit, this _____________ day of ______________ 2020, Plaintiffs’ Motion

for Leave to Amend the Complaint, and the Court being of the opinion that the Motion should be

allowed; The Motion is GRANTED.

       It is hereby ORDERED that the amended Complaint be allowed, and that the service of the

Motion in this cause with its attached Amendment to Complaint shall constitute service on the

remaining Defendants.



                                                  ________________________________
                                                  HON. JUDGE ANDREW M. EDISON




                                              1
